UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6436



In Re:   THOMAS D. DIXON, JR.,

                                                       Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:05-cr-00599-RDB)


Submitted: May 31, 2007                       Decided: June 8, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas D. Dixon, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thomas D. Dixon, Jr., petitions this court for a writ of

error, mandamus, or habeas relief.       He contends that the district

court did not act on a habeas petition filed in that court, and he

seeks release from imprisonment.       We deny the petition.

          Dixon   did   not   appeal   either   his   conviction   or   the

district court’s denial of his petition for a writ of habeas corpus

or mandamus filed in that court.       The petition filed in this court

is not a substitute for appeal.    See In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).          Moreover, contrary to Dixon’s

assertion, a review of the district court’s docket reveals that the

district court has ruled on his request for habeas relief, denying

the petition in both cases in which it was filed. See United

States v. Dixon, No. 1:05-cr-00131-RDB (D. Md. filed & entered Feb.

21, 2007); United States v. Dixon, No. 1:05-cr-00599-RDB (D. Md.

filed Feb. 20, 2007, entered Feb. 21, 2007).          Thus, to the extent

Dixon seeks an order directing the district court to rule, his

petition is moot.

     Accordingly, we deny the petition.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         PETITION DENIED




                                 - 2 -